Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., US 2010/0171168
	Yu et al. shows the invention as claimed including a method of making an electrically erasable and programmable non-volatile memory device, the method comprising:
	Forming a first dielectric layer 14 over a surface of a semiconductor substrate 10, the first dielectric layer having a first thickness;
	Removing a portion of the first dielectric layer to form an opening;
	Forming a second dielectric layer 16 over the first dielectric layer and the opening, the second dielectric layer having a second thickness that is less than the first thickness;
	Forming a floating gate 18 and a first access gate 19 over the semiconductor substrate,  a first portion of the floating gate overlying the first dielectric layer and a second portion of the floating gate overlying the second dielectric layer in the opening, the first access gate overlying the first dielectric layer and spaced from the floating gate by a remaining portion of the opening;
	Forming a control gate dielectric layer 20 over the semiconductor substrate;
	Forming a second gate layer 22 over the control gate dielectric layer;
	Etching a portion of the second gate layer down to the second dielectric layer to form a control gate that overlies the floating gate and to form a second access gate that overlies the first access gate; and
	Implanting dopants into the surface of the substrate to form a drain region of a state transistor, a source region of an access transistor, and a common region that serves as a source region of the state transistor and a drain region of the access transistor, the state transistor including the floating gate and control gate and the access transistor including the first and second access gate (see fig. 3 and its description).
	Concerning dependent claim 2, note that the source region of the state transistor is located adjacent to the second portion of the floating gate overlying the second dielectric layer in the opening.
	With respect to dependent claim 4, note that implanting comprises using a stack comprising the floating gate and the control gate and a stack comprising the first and second access gate act as hardmasks for forming the source and drain regions.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5, 17, 19-23, 26-27, and 29 s/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., US 2010/0171168 in view of Sung et al., U.S. Patent 5,631,179.
Yu et al. shows the invention substantially as claimed but does not expressly disclose the claimed source line and bit line configuration. Lee discloses source lines and bit lines with vertical vias. Sung et al. discloses forming the claimed source line and bit line configuration (see, for example, fig. 1A and col.  3-line 15 to col. 4-line 42). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of Yu et al. so as to comprise the claimed source and bitline configuration because in such a way a memory with quick accessing capabilities can be constructed.
Regarding the programming configuration of claims 19-22, the examiner takes official notice that the claimed erase and programming circuit configurations are well known in the art in order to program a flash memory device.
With respect to dependent claim 23, note that when giving the claim its broadest reasonable interpretation the partial thickness of a gate layer can be considered a first gate and the remaining thickness of the gate layer can be considered a second gate.
Regarding dependent claim 26, note the claimed capacitive implanted region below the first and second part of the dielectric layer (see, for example, 23a).
With respect to dependent claim 29, note that in Sung et al. the source line is above the substrate.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., US 2010/0171168.
Yu et al. is applied as above but does not expressly disclose the state transistor being configured as claimed during programming and erase operations. However, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was filed since the claimed programming and erase configurations are notoriously well known in the art methods in order to ensure an accessible memory device.

Allowable Subject Matter
Claims 18 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



September 26, 2022